EXHIBIT 99.2 CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO RULE 24b-2 Certain portions of this exhibit, as indicated by “[*]”, have been omitted, pursuant to a request for confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934. The omitted materials have been filed separately with the Securities and Exchange Commission. SERVICE CONTRACT FOR Perusat National Wimax Project. BETWEEN PERUSAT S.A. AND ZTE CORPORATION PERU Contract No: PZ2010080501SEN Date: August 5, 2010 Signing Place: LIMA, PERU of 20 TABLE OF CONTENTS ARTICLE 1 - DEFINITIONS AND INTERPRETATION 3 ARTICLE 2 - SCOPE OF SERVICES 6 ARTICLE 3 - SERVICES PRICE 6 ARTICLE 4 - TERMS OF PAYMENT 6 ARTICLE 5 - CUSTOMER’S GENERAL OBLIGATIONS 7 ARTICLE 6 - CONTRACTOR’S GENERAL OBLIGATIONS 8 ARTICLE 7 -TERM 8 ARTICLE 8 - LIQUIDATED DAMAGES 9 ARTICLE 9 - TERMINATION 10 ARTICLE 10 - ASSIGNMENT AND SUBCONTRACT 11 ARTICLE 11 - LIMITATION OF LIABILITY 11 ARTICLE 12 - FORCE MAJEURE 12 ARTICLE 13 - APPLICABLE LAW AND RESOLUTION OF DISPUTES 13 ARTICLE 14 - CONFIDENTIALITY 14 ARTICLE 15 - INDEPENDENT CONTRACTOR RELATIONSHIP 16 ARTICLE 16 - NOTICES 16 ARTICLE 17 - REPRESENTATIONS AND WARRANTIES 17 ARTICLE 18 - MISCELLANEOUS 18 List of Annexure: Annexure 1: SCOPE OF SERVICE & PRICE Annexure 2: RESPONSIBILITY MATRIX Annexure 3: BUSINESS PLAN of 20 Contract is made on this 5th day of August, 2010 BETWEEN PERUSAT S.A. (hereinafter referred to as “Customer”) of the one part, AND ZTE Corporation Peru, a company incorporated in Peru having its registered office atAv. Rivera Navarrete N°515 Int. A Of. 601 Edificio Capital – San Isidro, Lima-Peru. (Hereinafter referred to as “Contractor” or sometimes referred to as “ZTE”), which expression shall deem to mean and include its all successors-in-interest and assigns of the other part. WHEREAS: A. Customer and ZTE Corporation have entered into Perusat National Wimax Equipment Contract (Contract No.: PZ2010080501WMX) dated August 3, 2010, (hereinafter referred to as the “Equipment Supply Contract”). B. Customer and Contractor agreed to enter into a formal Contract for services (the “Services Contract”) corresponding to Equipment Supply Contract; C. Customer and Contractor agreed that this Contract is a separate contract from the Equipment Supply Contract; NOW THEREFORE, the parties, in consideration of the mutual promises set forth herein, agree as follows: ARTICLE 1 - DEFINITIONS AND INTERPRETATION In this Contract, except as otherwise provided, the following words and phrases shall have the meanings as defined below. Words importing the singular only also include the plural and vice versa where the context so requires. (a) “Affiliates” means, in respect of a Party, any person or entity which directly or indirectly Controls, is Controlled by or is under common Control with that Party; “Control” or “Controlled” means in relation to a company, that a company will be treated as “controlled” by another if that other company appoints, or is able to appoint, or removes, whether directly or indirectly and whether by ownership of share capital, possession of voting power, contract or otherwise, the majority of the members of the governing body of that company or otherwise controls or has the power to control the affairs and policies of that company. of 20 (b) “Business Day” shall mean the weekdays excluding any public holidays recognized in the Republic of Peru (c) “Confidential Information” has the meaning provided in Article 14. (d) “Contract” shall mean the present Contract signed by the Contractor and the Customer, any Annexure attached hereto and any valid amendment. (e) “Day” shall mean a calendar day of the Gregorian calendar. (f) “Documentation” shall mean the instruction manuals, consisting of the user documentation, maintenance documentation and system documentation which are useful for providing the services covered by this Contract. (g) “Equipment Supply Contract” means Perusat National Wimax Project contract signed by ZTE CORPORATION and the Customer for the supply of Equipment, including any Annexure attached hereto and any valid amendment. (h) “Hardware” means the physical part of the equipment which is delivered by Contractor according to the Equipment Supply Contract. (i) “Network” shall mean the network connecting the Equipment by which the Customer operates its telecommunications system. (j) “Parties” shall mean the Contractor and the Customer collectively, and “Party” shall mean either the Contractor or the Customer as the context dictates. (k) “Service(s)” shall mean all the services to be carried out by Contractor under this Contract, which shall be specified in Article 2. (l) “Service Price or Price” shall mean the total money value which is payable by the Customer to the Contractor under this Contract. (m) “Site” shall mean any location, buildings and places where the Services covered by this Contract are to be performed. (n) “Software” shall mean the set of program embedded in the Equipment necessary for the control, operation and performance of the Equipment in accordance with the requirements of the specification and licensed or sub-licensed by ZTE Corporation to Customer under the Equipment Supply Contract but excluding source code. of 20 (o) “System” shall mean Hardware and Softwarelisted in the Annexure 3: Equipment List describing the equipment covered by this Contract; (p) “Subcontractor” shall mean one party to the subcontract contract as may be concluded between it and the Contractor which the Contractor appoints, for the purpose of implementation of this Contract, the Subcontractor to perform certain obligations. (q) “Taxes” shall mean all taxes, tariffs, levies, duties, withholdings and imposts, or any similar tax-related charges or levies imposed by any governmental authority within the Territory from time to time. (r) “Term of Services” has the meaning provided in Article 7.2. (s) “Territory” for the purpose of this Contract, Territory shall mean the Republic of Peru. (t) “USD” or “U.S. Dollars” shall mean the lawful currency of the United States of America. Interpretation Except where the context requires otherwise, this Contract will be interpreted as follows: (a) theheadings, whether of articles or other parts of the Contract, are for ease of reference only and shall not be relevant to interpretation; (b) a reference to a article number is a reference to its sub-articles; (c) words importing the singular shall include plural and vice versa. (d) words denoting any gender shall include all genders where a word or phrase is defined; other parts of speech and grammatical forms of that word or phrase shall have corresponding meanings. (e) Where the context so requires, reference to a person shall be construed as including references to an individual, firm, company, corporation, unincorporated body of persons or any state or agency thereof. (f) Where any act, matter or thing is required by this Contract to be performed or carried out on a certain day and that day is not a Business Day then that act, matter or thing shall be carried out or performed on the following Business Day; and (g) References to statutes or statutory provisions include references to any orders, or regulations made thereunder and references to any statute, provision, order or regulation include references to that statute, provision order or regulation as amended, modified, re-enacted or replaced from time to time whether before or after the date thereof. (h) No rule of construction applies to the disadvantages of a Party because that Party was responsible for the preparation of this Contract or any part of it. of 20 ARTICLE 2 - SCOPE OF SERVICES The Customer agrees to purchase from the Contractor and the Contractor agrees to provide to Customer the Service with the price described in Annexure 1: Scope of service & Price ARTICLE 3 - SERVICES PRICE The total Services Price is USD6,941,960.34 (say, US Dollar six million nine hundred forty one thousand nine hundred sixty point thirty four) as set out in Annexure 1: Scope of service & Price. Unless otherwise agreed in writing by the Parties hereto, the Price does not include any Taxes incurred within the Territory. For the avoidance of doubt, such Taxes shall be solely borne by the Customer, and the Price is not subject to any price adjustment except as otherwise expressly provided in this Contract. The Price indicated in Annexure 1 includes any costs, which are subject to the Contractor’s discretion in accordance with this Contract. If the Contractor shall bear any cost which, in accordance with this Contract, are for the Customer’s account, such sums shall not be deemed to have been included in the Price under this Article and the Customer shall reimburse and/or indemnify the Contractor such costs incurred thereby. ARTICLE 4 - TERMS OF PAYMENT All the payment for the Services Price under this Contract shall be made in US Dollars by Customer through Telegraphic Transfer (hereinafter referred to as T/T) to the Contractor’s account nominated as follows: Name and Address of Beneficiary: ZTE CORPORATION PERU Av. Rivera Navarrete N°515 Int. A Of. 601 Edificio Capital – San Isidro, Lima-Peru. Name and Address of Beneficiary Bank: CITIBANK DEL PERU Beneficiary Account No.: Remittance costs and expenses shall be for the Customer's account. The said payment shall be made wholly in United States Dollars. of 20 Terms of Payment Items Milestone Payment Local Engineering & Services Signing of contract or purchase order (except as deferred in PO #1 and #3 to delivery of equipment instead) 15% of contracted value (including IGV tax) as down payment, which shall be paid within 20 days after removal of the condition described in Section 18.7 and signature of purchase order(s). Provisional Acceptance Certification (PAC) 55% of contracted value (including IGV tax) shall be paid within 10 business days after PAC issuance date. Final Acceptance Certification (FAC) 30% of contracted value (including IGV tax) shall be paid within 10 business days after FAC issuance date. Management Services Issuance of invoice for expenses caused every three months from PAC issuance date. Real expenses (including IGV tax) caused shall be paid within 10 business days from end of every three months. Training The 100% contracted value (including IGV tax) shall be paid 10 business days before the training. Each payment due under this Contract shall be made without set-off or counterclaim of any obligation of whatsoever nature, if any, owed by the Contractor to the Customer. ARTICLE 5 - CUSTOMER’S GENERAL OBLIGATIONS In order for Contractor to be able to supply the Services according to the Annexure 1: Services Price required pursuant to this Contract, Customer must fulfill the following obligations and the obligations stated in Annexure 4 Responsibility Matrix: The Customer shall: (a) provide Contractor with regular and accurate statistical information regarding the performance of related Network. (b) appoint suitable staff for the purpose of liaison with Contractor relating to the Services. (c) provide Contractor’s staff involved in provision of the Services with necessary operating supplies and consumables and such similar items, as Customer would use during normal operation. (d) procure that the Contractor and/or its Subcontractor’s employees have the authorization to access the Sites freely. (e) pay the Contractor according to the Contract , help the Contractor’s personnel to acquire visa and working permits from local authorities. of 20 ARTICLE 6 – CONTRACTOR’S GENERAL OBLIGATIONS During the term of this Contract, Contractor shall prepare, implement and maintain the Services organization and infrastructure. Contractor will perform the Services in accordance with the terms and conditions of this Contract. Contractor shall keep a record of all Customers’ calls together with the launched escalation procedures and all relevant information on the appropriate actions taken under this Contract. Contractor shall cause its Affiliates involved to commit to deliver the necessary services for the Services in accordance with the terms and conditions of this Contract. Contractor guarantees that the Services will be carried out with reasonable care and skill and performance in a professional way in accordance with all applicable professional standards. Contractor shall comply with the procedures described in the Documentation using only qualified skilled and well trained staffs. Contractor warrants that the Services will be carried out in accordance with Annexure 1 Scope of service & Price and Annexure 2: Responsibility Matrix assuming that Contractor will be allowed to use all tools and documentation which shall be available on site. Problem severity will be decided on mutual agreement with Customer in accordance with the definitions and examples specified in this Contract. Contractor commits to keep the highest level of protection on Customer data. ARTICLE 7 -TERM This Contract shall be effective upon the date when all of the following have occurred: (a) This Contract has been duly authorized, executed, and delivered by the Parties; (b) All authorizations necessary for the execution, delivery, performance of this Contract and the transactions contemplated hereby have been obtained and are in full force and effect. Any modification of the level of Services (in particular Prices and Scope of Services) is subject to a mutual agreement between the Parties on the amended terms and conditions thereof. of 20 The time to provide the service will be according to customer’s Business Plan (Annex 3: Business Plan) and the actual PO with implementation schedule included. ARTICLE 8 - LIQUIDATED DAMAGES Any delay in payment shall exempt Contractor from executing part or all of its contractual obligations, without prejudice to Contractor’s right to suspend the Services or to terminate this Contract in accordance with Article 9. In the event of a delay in the performance of Contractor’s obligation to procure the Services due solely to the default of Contractor, Customer shall be entitled to claim payment of liquidated damages from Contractor at the rate of zero point one per cent (0.1%) of the contract value of services delayed, calculated on a daily basis from the due date until the Contractor is no longer in default. In any event, the aggregate sum of liquidated damages for such delay shall not exceed Five per cent (5%) of the total value of the Products and Service delayed or any part thereof. Such liquidated damages shall be paid by Contractor upon receipt of an invoice from Customer. Customer agrees not to deduct such liquidated damages from the invoice due by Customer pursuant to the Services provided herein. Payment of such liquidated damages shall be Customer’s sole remedy for delay and in full satisfaction of Contractor’s liability for delay, provided however that the payment of liquidated damages shall not relieve Contractor from the obligation to perform the Services in accordance with the terms and conditions of this Contract and from any other obligation under this Contract. In any event, the aggregate sum of liquidated damages for such delay shall not exceed five per cent (5%) of the total Contract Price. The provision of liquidated damages in this Article shall be in lieu of any and all prior agreement with respect to the subject matter hereof.Fulfillment of the above obligations by the Contractor shall be deemed full discharge of the Contractor’s liability with respect to the liquidated damages under this Contract. The payment of liquidated damages shall not relieve both Parties from performing their obligations arising out of this Contract. of 20 ARTICLE 9 - TERMINATION Either Party (“Notifying Party”) may terminate this Contract with immediate effect by giving written notice to the other Party if the other Party materially breaches this Contract and, in the case where such breach is capable of being remedied, fails to remedy that breach within sixty (60) days after being notified by the Notifying Party. Either Party shall be entitled to terminate this Contract by giving written notice to the other Party if one of the following events occur: When either party gives notice of termination after the other has changed management or control or transferred any substantial portion of its business. In the event a receiver, administrator or similar officer is appointed over all or any part of the assets or undertaking of the other Party. When either party in its discretion gives the other notice of termination after the other has been the subject of any voluntary or involuntary proceeding relating to bankruptcy, insolvency, liquidation, receivership, composition of or assignment for the benefit of creditors. Termination of the Contract, from whatever cause arising, is in respect of obligation which have not yet been performed and shall be without prejudice to the rights of the Parties occurred under the Contract prior to the time of termination. The termination of this Contract shall not discharge the liabilities of the defaulting Party. The Customer has the right to terminate the contract except as to any PO already executed for any services rendered unnecessary based on the Customer’s decision that the quantity of equipment already delivered and installed is adequate for operation of the Customer’s Network based on existing and projected subscriber revenue and taking into account the geographic and population coverage of the RF licenses the Customer is able to secure. Upon the termination of this Contract, the Customer shall promptly return to the Contractor (or otherwise dispose of as the Contractor may instruct) all documentation or materials (in hard and soft copy) and/or any copies or extracts thereof containing Confidential Information as defined in Article14. The Parties hereby agree that Article 10, 11, 13, 14, 15 and any other Articles intended by the Parties or this Contract to survive the expiration or termination of this Contract shall survive the expiration and termination of this Contract for any cause whatsoever. of 20 This Contract may be terminated in case the Customer could not acquire WiMAX license from MTC Peru in timely manner through mutual agreement. ARTICLE 10 - ASSIGNMENT AND SUBCONTRACT Assignment The rights or obligations created hereunder cannot be assigned in whole or in part by either Party without prior written consent of the other Party. Any unauthorized assignment shall be null and void. Notwithstanding Article 10.1.1, the Contractor may assign this Contract in whole or in part to any of its Affiliates by prior written notice to the Customer . Subcontract Without prejudice to Article 10.1, the Contractor shall be entitled to subcontract all or any part of this Contract to competent Subcontractor(s) provided that the Contractor guarantees the Customer that the Subcontractor(s) will perform its obligations in the manner as the Contractor will do in accordance with this Contract. However, Contractor shall be responsible for the satisfactory performance of the whole Contract. ARTICLE 11 - LIMITATION OF LIABILITY The Customer warrants that it has not relied on any of the representations made by the Contractor which has not been stated expressly in this Contract, or upon any descriptions, illustrations or specifications contained in any documents including catalogues or publicity materials produced by the Contractor. The Customer acknowledges that to the extent the Contractor has made any representation which is not otherwise expressly stated in this Contract, the Customer has been provided with an opportunity to independently verify the accuracy of that representation. Unless otherwise agreed in this Contract, the total liability of the Contractor for any claim, whether in contract, tort (including negligence) or otherwise, arising out of, in connection with, or resulting from the provision of any Service or this Contract shall not exceed 5% of the Contract Price. Notwithstanding any other provision in this Contract, neither Party and/or its agents and subcontractors shall be liable to the other Party or its agents or subcontractors, for any indirect, special, punitive or consequential losses or damages, including but not limited to loss of profit or revenues, loss of goodwill or reputation, loss of data or information, loss of interest, loss of interrupted operation of the Network. of 20 ARTICLE 12 - FORCE MAJEURE A Party shall not be responsible for any loss, damage, delay or failure of performance resulting directly or indirectly from any of the following events to the extent that such events are beyond its reasonable control (a “Force Majeure Event”): (a) explosion, fire, lightening, tempest, natural disaster, earthquake, flood, or other acts of God; (b) outbreak of disease, plague or other epidemic, war, warlike conditions, hostilities, riot, civil disturbance, strike, acts of terrorism, delays occasioned by carriers or delays of a supplier of the Contractor; (c) failure of telecommunications lines, critical shortage on petroleum products, fuel or energy sources or other raw materials that has an adverse and material impact on the affected Party’s ability to perform the obligations hereunder; (d) failure or breakdown of plant of a third Party that has an adverse and material impact on the affected Party’s ability to perform the obligations hereunder; (e) acts of any government that have an adverse and material impact on the affected Party’s ability to perform the obligations hereunder; or (f) any other causes beyond the affected Party’s reasonable control and which could not reasonably be planned for or avoided, which renders the performance of the material obligation hereunder by the affected Party impossible; (g) for the avoidance of doubt, Force Majeure Events shall not include lack of authorizations, licenses or approvals necessary for the performance of this Contract and to be issued by a government authority of any kind whatsoever in the country of the Party seeking relief. If a Party is prevented from performing any of its material obligations under this Contract, (in whole or in part) by reason of a Force Majeure Event (the “Affected Party”), it shall immediately notify the other (the “Unaffected Party”) in writing of the circumstances constituting the Force Majeure Event and shall furnish within fifteen (15) days thereafter sufficient proof of the occurrence and duration of such Force Majeure. The Affected Party shall also keep the Unaffected Party regularly informed of the progress in resolving the Force Majeure Event. of 20 The Affected Party shall take all reasonable steps to minimize the adverse effects of the Force Majeure Event on the performance of its obligations under this Contract. Subject to Articles12.2 and 12.3, neither the Affected Party nor the Unaffected Party shall be treated as being in breach of this Contract (but only to the extent it is prevented from performing any of its obligations due to the Affected Party’s failure to perform as a result of the Force Majeure Event), or otherwise liable to the other Party, by reason of any delay in performance, or non-performance of any of its obligations due to a Force Majeure Event. If a Force Majeure Event continues for longer than one hundred and eighty (180) days (“Affected Period”), then the Unaffected Party may at the expiry of such period, provided the Force Majeure Event is still subsisting, give notice in writing to the Affected Party terminating this Contract or cancel that portion of this Contract or Scope of Services which is delayed and adjust the Contract Price accordingly. ARTICLE 13 - APPLICABLE LAW AND RESOLUTION OF DISPUTES This Contract shall be governed by and construed in accordance with the laws of Hong Kong, without giving effect to the principles of conflict of law. Any dispute, controversy or claim (“Dispute”) arising out of or relating to this Contract, or the breach, termination or invalidity thereof, shall be settled by arbitration in accordance with the UNCITRAL Arbitration Rules as at present in force and as may be amended by the rest of this Article. The appointing authority shall be Hong Kong International Arbitration Centre. The place of arbitration shall be in Hong Kong at Hong Kong International Arbitration Centre (“HKIAC”). There shall be only one arbitrator. Any such arbitration shall be administered by HKIAC in accordance with HKIAC Procedures for Arbitration in force at the date of this Contract including such additions to the UNCITRAL Arbitration Rules as are therein contained. of 20 The Convention on the Recognition and Enforcement of Foreign Arbitral Awards (also known as “the New York Convention”) shall apply to this Article hereof and to any arbitral award or order resulting from any arbitration conducted hereunder and the recognition and enforcement thereof.Judgment upon the award rendered by the arbitrators may be entered in any court of record of competent jurisdiction in any country, or application may be made to such court for judicial acceptance of the award and an order of enforcement, as the law of such jurisdiction may require or allow. The Parties agree that the award of HKIAC shall be the sole and exclusive remedy between them regarding any and all claims and counterclaims presented to HKIAC.The Parties further agree that this arbitration clause is an explicit waiver of any immunity or defense (including sovereign immunity or sovereign defense) that may apply against the enforcement and execution of any arbitral award or any judgment thereon. The Customer irrevocably and unconditionally waives, any immunity to which it may at any time be or become entitled, whether characterized as sovereign immunity or otherwise, from any suit, judgment, service of process upon it, execution on judgment or set-off to which it may be entitled in any legal action or proceedings with respect to this Contract or any of the transactions contemplated hereby or hereunder. Except where the Dispute renders it impossible to do so, the Parties shall continue to perform their obligations under this Contract while the Dispute is being resolved. ARTICLE 14 - CONFIDENTIALITY As used in this Contract, “Confidential Information” means all non-public information disclosed by or relating to a Party (“Disclosing Party”) that is designated as confidential or that, given the nature of the information or the circumstances surrounding its disclosure, reasonably should be considered as confidential. Confidential Information does not include any information which: (a) is publicly available or becomes publicly available through no fault of the Party who receives Confidential Information from the other Party (“Receiving Party”); (b) is already in the lawful possession of the Receiving Party without confidentiality obligation prior to disclosure to the Receiving Party; (c) is legitimately obtained by the Receiving Party without confidentiality obligation from a source other than the other Party; or of 20 (d) is at any time developed independently by the Receiving Party. Without limiting any other provision of this Contract, neither Party shall use Confidential Information received from the other Party, nor reproduce such Confidential Information, in whole or in part in any form except as may be permitted under this Contract. Each Party shall keep secret and confidential all Confidential Information, and shall not disclose the same (except to its employees, consultants, permitted subcontractors or agents, professional advisers or Affiliates who have a need to know the information (the “Authorized Recipient”)), save with the prior written consent of the person whose Confidential Information is being disclosed.Disclosure to any Authorized Recipient shall be subject to the Authorized Recipient agreeing to be bound by obligations equivalent to those set out in this Article. The Receiving Party shall procure that such Authorized Recipient complies with such obligations and shall take such necessary actions to procure the performance of such obligations as the Disclosing Party reasonably requires in respect of any violation of such obligations. The obligations of confidentiality in this Article shall not prevent either Party from disclosing such Confidential Information, where it is required to do so under any applicable law, or by order of a court or governmental body or authority of competent jurisdiction, or by any mandatory requirement of a regulatory authority or by the rules of any recognized stock exchange, provided that the Receiving Party: (a) gives the Disclosing Party prior written notice sufficient to allow the Disclosing Party to seek a protective order or other appropriate remedy, (b) discloses only such information as is required by the governmental entity, and (c) uses commercially reasonable efforts to obtain confidential treatment for any Confidential Information so disclosed. The Receiving Party shall return or destroy all Confidential Information, in any form and including, without limitation, all summaries, copies and excerpts of Confidential Information, promptly following the Disclosing Party’s request. The Receiving Party acknowledges that unauthorized disclosure or use of Confidential Information in violation of this Contract could cause irreparable harm to the Disclosing Party for which monetary damages may be difficult to ascertain or an inadequate remedy.The Receiving Party therefore agrees that the Disclosing Party will have the right, in addition to its other rights and remedies, to seek injunctive relief for any unauthorized disclosure or use of the Confidential Information. of 20 This Article shall survive expiry or termination of this Contract. ARTICLE 15 - INDEPENDENT CONTRACTOR RELATIONSHIP The Parties are only establishing an independent contractor relationship with each other by entering into this Contract. Nothing in this Contract shall be construed or implied as: (a) establishing between the Parties hereto any partnership or any other form of relationship entailing joint liability; (b) constituting either of the Parties hereto as the agent of the other Party; (c) creating an employer-employee relationship between the Parties; or (d) authorizing either Party to incur any expenses or any other form of obligation on behalf of the other Party (except with the other Party's prior written consent). ARTICLE 16 - NOTICES Any notice required or permitted to be given by either Party to the other under this Contract shall be in writing and shall be served by leaving it at or sending it by telex, facsimile, prepaid recorded delivery, special delivery or registered post to that other Party.Any notice so served by telex, facsimile or post shall be deemed to have been received: (a) in the case of telex or facsimile, seventy two(72) hours after the date of dispatch; and (b) in the case of recorded delivery, special delivery or registered post, forty eight (72) hours from the date of posting. The Customer: Perusat S.A. Av. Camino Real 493 of. 1101 San Isidro Lima 27 Peru Tel: 00511 720-0100 Fax: 00511 720-0101 Attn: Mario Navarro with a copy to: ChinaTel Group, Inc. 12526 High Bluff Drive, Suite 155, San Diego, CA92130 Tel: +1 (760) 230-8986 Fax: +1 (760) 359-7042 Attn: Kenneth L. Waggoner of 20 The Supplier: ZTE CORPORATION PERU Av. Rivera Navarrete N°515 Int. A Of. 601 Edificio Capital – San Isidro, Lima-Peru. Tel: 0051-1-421-8666 Fax: 0051-1-421-7214 Attn: Chen Xing ARTICLE 17 REPRESENTATIONS AND WARRANTIES The Customer hereby represents and warrants for the benefit of the Contractor that: Authorization.The Customer has full power and authority to enter into this Contract, to purchase Services hereunder and to perform and observe its obligations hereunder. The Customer has taken and completed all necessary and legal action or procedures necessary to authorize the Customer to execute, deliver and perform this Contract. This Contract has been duly signed, executed, and delivered by the authorized signatory and representative of the Customer; Government Consents and ActionsAll authorizations, approvals and consents of the Customer’s country which are required for (i) the execution, delivery or performance of this Contract or the validity and enforceability hereof, or (ii) the purchase of the Services, or (iii) the payment by the Customer hereunder, have been duly effected, completed and obtained and are in full force and effect; Binding EffectThis Contract has been duly executed and delivered by the Customer and constitutes legal, valid and binding obligation of the Customer enforceable against the Customer in accordance with its terms and conditions; No ContraventionThe execution, delivery and performance of this Contract by the Customer do not and will not contravene, violate or constitute a default under (a) any provisions of any agreements or other instruments to which the Customer is a party or by which the Customer or any of its assets is or may be bound; or (b) any treaty, law, regulation, judgment or order applicable to the Customer; Commercial Activity The execution and delivery of this Contract by the Customer constitute, and the Customer’s performance of and compliance with its obligations under this Contract will constitute, private and commercial acts done and performed for commercial purposes under the laws of the Republic of Peru and neither the Customer nor any of its assets is entitled to any immunity or privilege (sovereign or otherwise) from suit, execution or any other legal process with respect to its obligations under this Contract, as the case may be, in any jurisdiction; of 20 Documents ProvidedThe Customer has disclosed to the Contractor all documents issued by any governmental department of the Republic of Peru that may have a material adverse effect on its ability to fully perform its obligations under this Contract, and the documents previously provided by it to the Contractor do not contain any misstatements or omissions of material facts. The Contractor hereby represents and warrants that: Status of the ContractorThe Contractor is an independent legal person duly organized, validly existing in good standing under the laws of the place of its establishment or incorporation; AuthorizationThe Contractor has full authority to enter into this Contract and to perform its obligations hereunder. This Contract has been duly signed, executed, and delivered by the authorized signatory of the Contractor; Binding EffectThis Contract has been duly executed and delivered by the Contractor and constitutes legal, valid and binding obligation of the Contractor enforceable against the Contractor in accordance with its terms and conditions; No ContraventionThe Contractor’s execution of this Contract and its performance of its obligations hereunder: (i) will not violate any provision of its business license, articles of incorporation, articles of association or similar organizational documents; and (ii) will not violate or result in a default under any contract to which it is a party or to which it is subject; and No LitigationThere are no actions, suits, or proceedings pending, or to Contractor’s best knowledge, threatened, against or affecting Contractor before any court or administrative body or arbitral tribunal that could reasonably be expected to materially adversely affect the ability of the Contractor to meet and carry out its obligations under this Contract. If any of the above representations and warranties of a Party are not accurate in all material respects, then such Party shall be in material breach of this Contract. Language This Contract is executed in the English language which shall be the sole and controlling language used in interpreting or construing its meaning. All documents, notices, waivers, and all other communications written or otherwise between the Customer and the Contractor in connection with this Contract, shall be in the English language, except as otherwise specifically provided to the contrary. of 20 Entire Agreement This Contract and the Annexure hereto constitute the entire agreement between the Parties hereto with respect to the subject matter of this Contract and supersede all prior discussions, negotiations and agreements between them. No Waiver The failure of any Party to insist upon a strict performance of any of the terms, conditions, stipulations and covenants hereof shall not be deemed a relinquishment or waiver of any right or remedy that such Party may have nor shall the waiver of any breach of any provision of this Contract shall constitute a waiver of any prior, concurrent or subsequent breach of the same or any other provisions hereof, and no waiver shall be effective unless made in writing and signed by an authorized representative of the waiving party. A waiver of any default by any Party of any of the terms and conditions of this Contract shall not be construed to be continuing waiver or a waiver of any other provisions of this Contract but shall apply solely to the instances which such waiver is granted. Severability If any provision of this Contract is declared or held by any judicial or other competent authority to be void or otherwise unenforceable, the remaining provisions of this Contract shall remain in full force and effect. The Parties shall then attempt to find a new provision to replace the invalid or unenforceable one. The new provision shall be as close as possible to the Parties' original intentions. Amendments This Contract shall not be amended or modified except in writing signed by the Parties hereto. Annexure The Annexure hereto are made an integral part of this Contract and are equally binding with the main body of this Contract. In the event of any conflict between the terms and provisions of the main body of this Contract and the Annexure, the terms and provisions of the main body of this Contract shall prevail. of 20 Contingency Performance by either party under this contract is conditioned upon Customer providing notice to Contractor that Customer has received extension of existing licenses and concessions from Peru’s Ministry of Transportation and Communication IN WITNESS WHEREOF, the Parties hereto have caused this Contract to be executed by their duly authorized representatives as of the date first above written. For and on behalf of : For and on behalf of: PERUSAT S.A. ZTE CORPORATION, PERU By: /s/ Mario Navarro By: /s/ Chen Xing Name: Mario Navarro Name: Chen Xing Title:Chief Executive Officer Title: General Manager Witness: /s/ Rafael Samanez Witness: /s/ Fan Dingyi Name: Rafael Samanez Name: Fan Dingyi Title: Director of Operations Title: Post-sales Manager Date: August 5, 2010 Date: August 5, 2010 of 20 Annexure 1: SCOPE OF SERVICE & PRICE Scope of Service & Price Item LIMA PROVINCE 1 Engineering Unit Price without IGV Qty Total Amount Price Qty Total Amount without IGV Site Survey & Report [*] [*] [*] [*] Local Transportation [*] [*] [*] [*] BTS installation and Debugging [*] [*] [*] [*] Core Network and BOSS Installation and Debugging [*] 1 [*] 0 Microwave Installation and Debugging [*] [*] [*] [*] Switch Installation and Debugging [*] 78 [*] 0 Network Management System Installation and Debugging [*] 1 [*] 0 SUBTOTAL [*] SUBTOTAL [*] 2 Service Network Design [*] [*] [*] [*] Planning&Optimization [*] [*] [*] [*] PAC Acceptance Test [*] [*] [*] [*] Document Transfer [*] [*] [*] [*] Project Management [*] 1 [*] 0 Guarantee for 2 years [*] 1 [*] 0 SUBTOTAL [*] SUBTOTAL [*] 3 Management Service for networkoperation Management Service 2 Years (For phase I 50 BTS only) 1 [*] 0 SUBTOTAL 4 Training WiMAX Training (MGW, AAA ,BS)(20 days for 5-10 students ) [*] 1 [*] 0 MICROWAVETraining (5days for 5-10 students) [*] 1 [*] 0 Datacomm Training (5 days for 10-15 students) [*] 1 [*] 0 SDH Training (5 days for 5-10 students) [*] 1 [*] 0 SUBTOTAL [*] * Confidential ENGINEERING+SERVICE COST - WIMAX PROJECT 5 Engineering Cost Engineering Total Cost [*] 6 Service Cost Service Total Cost [*] 7 Training Cost Training Total Cost [*] 8 Management Service for network Cost Management Total service For 2 years [*] Total without IGV * Confidential OF 2 Annexure 2: RESPONSIBILITY MATRIX PERUSAT NATIONAL WIMAX PROJECT Responsibility Matrix for PERUSAT WIMAX Project TABLE OF CONTENT 1. Introduction 1 2. Project Management 2 3. Site Preparation 2 4. Site Construction 3 5. On-site Technical Support Service 8 6. Delivery of Equipment 10 7. Acceptance and Hand over 11 ii Responsibility Matrix for PERUSAT WIMAX Project 1. Introduction This document specifies the division of responsibility between ZTE and PERUSAT for the implementation of PERUSAT NATIONAL WIMAX PROJECT in PERU. The Responsibility Matrix states different areas of activities within the project and clarifies the division of responsibility between parties. This document shall be discussed and agreed upon, in detail, during further negotiations. For the tasks listed below the responsibility can be: PERUSAT or ZTE alone: respective column marked “R”; Two parties together, both columns marked “R”; One part but with information from the other Part: responsible column marked “R”, other part marked “I”; One part with the support from the other Part: responsible column marked “R”, other part marked “S”; If a note or additional information is included, please refer to the corresponding note number. This abbreviation “N/A” means that is Not Applicable. This abbreviation “if applicable” means that the task is not included in the BOQ ZTE provided. If it is needed during the project implementation, PERUSAT should pay for the cost caused. 1 Responsibility Matrix for PERUSAT WIMAX Project 2. Project Management No. Item ZTE PERUSAT 1. Project Management Project Implementation Planning and progress control R R Project Implementation Planning approval R Project Communication Planning R S Project Communication Planning approval R Project organization R R Resources planning R R Cost management R S Vehicle Rent R Quality control R R Schedule and project follow up management R R Project Documentation and Reporting R S Management of personnel and office facilities S R Acceptance Procedure R S Change Order Procedure R S Health, Safe, Environmental and Quality (HSEQ) requirements R R 3 Site Preparation Site Acquisition No. Item ZTE PERUSAT 1. Site Acquisition Based on RF design by ZTE Site Acquisition scheduling R Perform Site Search R Provide Candidate Indentification Report (PERUSAT) R Site Ranking R Approval Candidate Indentification Report (PERUSAT) R Submit Site Nominations R Approve Site Nominations in three working days R Negotiations of lease with landlord / property owner （New Sites） R Negotiations for use of tower / buildings （Existing Sites owned by Government） R Payment of site rental charges, purchase price and extra rental to landlord R 2 Responsibility Matrix for PERUSAT WIMAX Project No. Item ZTE PERUSAT Site Leasing (Sign the leasing agreement with land owner) R Application and acquisition Site Permission including but not limited to construction permission, Telecom Administration Permission and NOC etc. R Preparing all the documents for the permission related with Site Acquisition and governmental support S R Sign and apply the permission related with Site Acquisition and governmental support R Appoint a contact person who is authorized to make all decisions and commit to all undertakings for all Site Acquisition matters on behalf of PERUSAT R Civil Work Construction No. Item ZTE PERUSAT 1 Civil Work Construction Site Survey R Construction planning and documentation after survey R S Construction planning and documentation approval in three working days R Building room renting R Approval of the Civil design and plan R Access road (if applicable) R Grabbing and clearing R Excavation R Filling up with soil / gravel R BTS & Microwave Foundations S R Fence R Cleaning S R 4 Site construction Tower Construction 3 Responsibility Matrix for PERUSAT WIMAX Project No. Item ZTE PERUSAT Construction planning and documentation S R Approval construction and documentation in three working days after ZTE submit the documents S R Existing building analysis for Rooftop and Building Suitability Report according to govt. authorities’ format S R Foundations of Tower R Delivery of material to site R Erection R Cable Tray R Lightning protection system R Grounding system R Final Acceptance of Tower R Utility and Permission No. Item ZTE PERUSAT 1. Utility and Permission Documents for application of sewage, water and telecom services with public utilities/authorities S R Application of sewage, water and telecom services with public utilities/authorities for new sites R All related fee required for permission R Utility expense of site e.g. fuel of Generator, electric bill, R Security guard after site is on-air R Application to police for street closures/ diversions/ unloading R Application of access passes to sensitive areas such as government premises, military areas, airports, etc. R Commercial Power Supply No. Item ZTE PERUSAT 1. Commercial Power Supply for outdoor sites Electrical plan and documentation R Approval electrical plan and documentation in three working days R Commercial Power application R Pay power application fee within 1 week of Demand Note submission forBTS sites R External alarm wiring from rectifier system R Grounding system installation R Cable from commercial power to AC distribute box R Cable from AC distribute box to power supply of ZTE outdoor cabinet no more than 20 meters R Cleaning R 4 Responsibility Matrix for PERUSAT WIMAX Project No. Item ZTE PERUSAT 2. Commercial Power Supply for Core sites Commercial Power Application R Pay power application fee within 1 week of Demand Note submission forBTS sites R Rectifier provision and installation R External alarm wiring from rectifier system R Grounding system installation R Cable from AC to DC rectifier to distribute box R Test commissioning of DC power supply R Cleaning R Power installation No. Item ZTE PERUSAT 1. Outdoor Power installation Construction planning and documentation R Electrical planning and documentation R Approval construction planning and documentation in three working days S R Approvalelectrical planning and documentation in three working days S R Cabinet foundations R Outdoor ladder installation(if needed) R Battery installation R Cable enter glands / feed-through installation R Grounding Cable installation R Power Cable form AC distribution box to outdoor cabinet installation R Lighting,wall socket, ventilation fan and electric wiring installation R External alarm wiring R Cleaning R 2. Core site power installation Construction planning and documentation R Electrical planning and documentation R Approval construction planning and documentation in three working days S R Approvalelectrical planning and documentation in three working days S R AC to DC Rectifier installation R Power cable form Rectifier to Power distribution Rack installation R Grounding bar and Cable installation R Power Cable from ZTE equipment to power distribution Rack installation( no more than 20m) R Air conditioner and control box installation R External alarm wiring R Cleaning R 5 Responsibility Matrix for PERUSAT WIMAX Project BTS installation No. Item ZTE PERUSAT 2. BTS Installation Outdoor cabinet and foundation installation S R BBU installation R RRU installation R Antenna installation R Feeder cable connection R Optical Fiber installation R Transmission cable installation R Grounding system installation S R Lighting system installation R Microwave equipment installation No. Item ZTE PERUSAT 1. Microwave equipment installation Outdoor cabinet and foundation installation S R IDU installation R ODU installation R Antenna installation R Feeder cable connection R Transmission cable installation R Hardware installation acceptance R R 6 Responsibility Matrix for PERUSAT WIMAX Project Core Network Installation No. Item ZTE PERUSAT 1. Civil Work Installation Civil work installation for existing sites (Referring to ZTE’s network planning) R Civil work installation for new sites(Referring to ZTE’s network planning) R Preliminary Acceptance of civil work R S Commercial Power Supply (Referring to Section 4.4) R Building Floor Plan/Map & Designing R Cable Lader preparation S R Power Cable installation R S Grounding Cable installation R S AGW Rack installation R S HLR Rack installation R S NGN Rack installation R S SDH Rack installation R S CDMA450MHZ BSCB and MGW Rack installation R S Ethernet switch installation R S Ethernet cable installation R S Optical fiber connection R S Trunking Cable installation R S Clock cable installation R S OMC and Server installation R S Hardware installation Acceptance R R 7 Responsibility Matrix for PERUSAT WIMAX Project 5. On-site Technical Support Service No. Item ZTE PERUSAT 1. Tower On-site Support Service Tower installation on-site supervision service R Lighting system on-site support service R Grounding system on-site support service S R 2. Wimax BTS On-site technical support service Wimax BTS Supervisor support service R Wimax BTS Commissioning R RF Testing Support service R Troubleshooting support service R S 3. Microwave On-stie technical support service Microwave Supervisor support service R Microwave Commissioning R RF Testing Support service R Troubleshooting support service R S 4. Wimax on-site technical support service SDR BTS Supervisor support service R SDR BTSCommissioning R RF Testing Support service R Troubleshooting support service R S Preliminary acceptance documentation preparation R S Preliminary acceptance signature R R 5. Core Network on-site technical support service Wimax Core network supervisor support service R Wimax Core network commissioning service R Service intergration support R On-site troubleshooting support R Acceptance test R R NGN On-site technical support service NGN supervisor support service R NGN commissioning service R PSTN intergration support R On-site troubleshooting support R Acceptance test R R 8 Responsibility Matrix for PERUSAT WIMAX Project No. Item ZTE PERUSAT 6. Data NetworkOn-site technical support service Data Network supervisor support service R commissioning service R On-site troubleshooting support R Acceptance test R R 7. SDH transmission On-site technical support service supervisor support service R commissioning service Intergration support service R On-site troubleshooting support R Acceptance test R R 8. Wimax Core network technical support service supervisor support service R commissioning service R Intergration support service R On-site troubleshooting support R Acceptance test R R 6. Network Planning and Optimization No. Item ZTE PERUSAT 1. Network Planning Network Design Frequency allocation, permits from authorities (incl. application/license for wireless network and microwave) S R Frequency Clearing (investigation, locating,identifying of interferers) S R Frequency Clearing (removal of interferers) S R Specify network quality, capacity and coverage objectives based on contract R R Approval of network design parameters S R Existing Network information R Lease Line R Numbering Planning S R Radio Network Planning Digital maps of the network coverage area R S Planning of radio network parameters (name of the site, TRX quantity, output power, height of the antennas, direction of the antennas, etc.) R S Site visits and configuration verification (e.g. antenna heights and tilts, orientation and feeder check) R S Approval of the documents for each site based on the preliminary plan in three working days. (Name of the site, TRX quantity, output power, height of the antennas, direction of the antennas, etc.) S R Transmission Planning(need separate to MW and access) Planning, design and dimensioning of the complete transmission network R S Approval of the complete transmission plan in three working days R 9 Responsibility Matrix for PERUSAT WIMAX Project No. Item ZTE PERUSAT 2. Network Optimization Management activities of RF Network Optimization R S Supply the test equipments or software need in the network optimization process R S Collect the subscriber complaint R Analyze the subscriber complaint R S Collect the Traffic Statistics data R S Traffic Statistics data analysis and make the plan R Collect the Alarm data of the OMC R S Analyze the alarm data and make the plan R Collect the RF engineering parameter and Cell parameter R S Analyze parameters R Drive test R S Test tools and car R Analyze the drive test data R Make suggestions of Hardware Configuration Adjustments R S Provide approval for Changes and Adjustments S R Adjustment the hardware equipment and RF engineering parameter(As BTS configuration, hardware upgrade( cell expansion) and etc) R S Adjust the Antenna azimuth, Antenna down tilt or Parameters Configuration Change. R S Confirmation the effect of Changes / Adjustments R S Network Optimization Reports Generation R S 6. Delivery of Equipment No. Item ZTE PERUSAT 1 Delivery of Equipment Delivery of equipment, documentation and tools to PERU according to the contact R Customs clearance R Payment of customs duty for equipment R Delivery to warehouse from Customs R Joint Inspection Test at warehouse R Warehouse management R Delivery from warehouse to sites R Outdoor cabinet delivery from warehouse to site R R Logistic management R S Unpacking at sites and disposal of waste R Insurance cover until Provisional Acceptance R S Insurance cover after Provisional Acceptance R S 10 Responsibility Matrix for PERUSAT WIMAX Project 7. Acceptance and Hand Over No. Item ZTE PERUSAT Preliminary acceptance compilation R Preliminary acceptance approval R Final acceptance documentation preparation R Final acceptance signature R R 11 Annexure 3: BUSINESS PLAN Perusat Financial Forecast Key Income Statement and Balance Sheet Projections Year 1 Year 2 Year 3 Year 4 Year 5 Year 6 Year 7 Total Revenue $913,461 $7,377,515 $37,098,561 $102,052,276 $163,707,314 $212,410,097 $251,806,200 % Growth 708% 403% 175% 60% 30% 19% EBITDA $38,880,835 $81,721,063 $112,618,522 $135,825,992 EBITDA Margin (631%) (115%) (16%) 38% 50% 53% 54% % Growth (28%) (740%) 110% 38% 21% Operating Income $35,761,883 $77,843,885 $108,095,879 $130,758,235 Operating Margin (655%) (128%) (22%) 35% 48% 51% 52% % Growth (13%) (535%) 118% 39% 21% Net Income $35,015,247 $64,902,830 $84,829,128 $102,550,887 % Growth 0% 0% 85% 31% 21% Equity Free Cash Flow $35,207,463 $67,021,565 $85,173,388 $104,495,210 Total Cash $14,773,145 $37,544,706 $108,355,718 $197,569,928 $303,889,986 Net PPE $4,248,108 $15,256,186 $25,314,211 $33,945,871 $39,720,507 $46,209,707 $50,077,674 Total Assets $19,269,048 $15,529,462 $27,138,173 $80,476,799 $161,961,340 $261,615,135 $375,047,586 Net Debt $22,791,861 $18,808,305 $14,247,366 $18,581,127 $22,370,574 $26,411,396 $28,236,245 Total Capital Expenditures $4,471,693 $12,034,620 $12,193,309 $11,750,612 $9,651,813 $11,011,843 $8,935,724 Key Statistics (USD $, except per-share and subscriber data) Year 1 Year 2 Year 3 Year 4 Year 5 Year 6 Year 7 Ending Subscribers 5,000 38,650 192,331 400,655 616,642 833,630 1,025,689 % Growth 673% 398% 108% 54% 35% 23% Net Adds Monthly ARPU Net Subscriber % YOY Change 4.5% 1.1% 32.1% 4.2% (4.0%) (3.7%) EBITDA/Sub. ($) $97.04 $132.53 $135.09 $132.42 Cum. CapEx/Sub. ($) Perusat Financial Forecast Balance Sheet & Ratios Year 1 Year 2 Year 3 Year 4 Year 5 Year 6 Year 7 Assets Current Assets Cash $ $ ) $ ) $ Accounts Receiveables - Net $ Inventory $ Other Current Assets $ Total Current Assets $ Net Property, Plant & Equipment $ Total Assets $ Liabilities & Equity Current Liabilities Accounts Payable $ Other Payables $ Total Current Liabilities $ Long-Term Debt Total L-T Debt - Net $ Total Liabilities $ Common Stock $ Retained Earnings $ ) $ ) $ ) $ Total Equity $ ) $ ) $ ) $ Total Liabilities & Equity $ 0 0 0 0 0 0 0 Balance Sheet Ratios Year 1 Year 2 Year 3 Year 4 Year 5 Year 6 Year 7 Current Assets/Current Liabilities % EBITDA/PP&E - Net %) %) %) % Total Liabilities/Total Assets % Perusat Financial Forecast Income Statement Year 1 Year 2 Year 3 Year 4 Year 5 Year 6 Year 7 Subscriber Revenues $ Total Revenue $ % Growth % Operating Expenses Cost of Service (IDC Costs and Technology-related Costs) $ Salaries & Non-wage Labor Costs $ Direct Marketing & Sales Expense $ Reseller Program Commissions $ Promotion Costs $ Rental Expenses $ Implementation Costs $ Other SG&A Expense $ Other Operating Expense (One-Time Expenses) $
